The opinion of the court was delivered by
Williams, Ch. J.
In the cases of Cummings & Manning, and Manning & Grew against this defendant, most of the questions in this case have been decided. It only remains to inquire, whether the auditors decided correctly in admitting the testimony of Manning and of Finney, on the trial of this case. It appears that both Manning, the wit*444ness, and Cummings, the plaintiff, had been partners in trade, and had assigned all their joint, as well as their separate Property, to Perry, for the purpose of paying their joint and separate debts. The present suit was brought by the assignee to recover one of the debts thus assigned. Both the plaintiff and Manning had a direct interest to increase the fund thus assigned, and to enable the assignee to recover any demand which was to be applied in payment of their debts, and both had an equal and direct interest in the present suit to enable the plaintiff to recover. This interest is not removed because Manning might be liable to Cummings, if the property of the latter is taken to.pay the debts of the former. Manning’s interest is direct to have Cummings’ separate property collected and appropriated to pay either his share of the loss in the partnership, or his separate debts.
Furthermore, if the assignee fails to recover in this case, the costs of this suit, both of the plaintiff and the defendant,, will be a charge upon the funds placed in the hands of the assignee, and it is no answer to the interest arising from this cause, that Cummings may, in the end, be responsible. The interest of a witness is not removed because he may have a claim for the amount which he may lose by the event of the suit, against a person of known property ; much less when his claim is against a person found to be irresponsible.
For these reasons the judgment of the county court must be reversed, without deciding as to the interest of the other witness, Finney, with only this remark; that a release by Finney would have removed all objection to him on the ground of interest, and this he might with safety have executed, if he had no prospect of recovering his debt out of the property assigned. The judgment of the county court is reversed, and the cause must be again submitted to the auditors.